ORDER
This matter having come before the Court on defendant’s motion for leave to appeal from the Appellate Division’s order affirming the trial court’s grant of the State’s motion for pretrial detention, State v. Leo C. Pinkston, No. A-004528-16 (App. Div. Aug. 29, 2017); and
The Court having reviewed the parties’ submissions and for good cause shown; it is
ORDERED that the motion for leave to appeal is granted. The Clerk is directed to schedule oral argument in this matter for the session of March 12-13, 2018.
*419Should any entity wish to file a motion to participate as amicus curiae, the motion and any proposed brief must be served and filed on or before noon on January 8, 2018. The State and the defendant may file answers to any such amicus motion, together with a proposed response brief to the amicus brief, on or before noon on February 5, 2018. No further submissions shall be accepted unless requested by the Court. All dates set forth in this order are final.